ALD-061                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 19-2893
                                       ___________

                                   HEON SEOK LEE,
                                             Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-00168)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 5, 2019

               Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges

                            (Opinion filed: February 6, 2020)

                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Heon Seok Lee appeals from orders of the District Court denying his petition for

writ of habeas corpus under 28 U.S.C. § 2241 and his motion for reconsideration under

Federal Rule of Civil Procedure 59(e). For the reasons that follow, we will summarily

affirm.

          In 2017, a jury in the United States District Court for the Northern District of

Illinois convicted Lee of five counts of wire fraud and three counts of smuggling

mismarked goods into the United States. In early 2018, he was sentenced to one year

and one day in prison. In August 2019, the judgment was affirmed by the United States

Court of Appeals for the Seventh Circuit.

          In August 2018, Lee filed this § 2241 petition challenging his conviction. The

Government answered the § 2241 petition, arguing that the District Court lacked

jurisdiction to consider it. The Magistrate Judge filed a Report and Recommendation,

agreeing with the Government. The District Court adopted the Report and

Recommendation, over Lee’s objections, and dismissed the § 2241 petition for lack of

jurisdiction. Lee filed a Rule 59(e) motion for reconsideration, which the District Court

denied.




                                                2
       Lee appeals. We have jurisdiction under 28 U.S.C. § 1291.1 Our Clerk advised

the parties that we might act summarily to dispose of the appeal under Third Cir. L.A.R.

27.4 and I.O.P. 10.6.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit L.A.R. 27.4 and I.O.P. 10.6. A motion

under 28 U.S.C. § 2255, and not a habeas corpus petition under 28 U.S.C. § 2241,

generally is the exclusive means to challenge a federal conviction. See Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002) (“Motions pursuant to 28 U.S.C. § 2255

are the presumptive means by which federal prisoners can challenge their convictions or

sentences[.]”). There is no indication from the records available to this Court that Lee

has yet filed a § 2255 motion.2 The District Court correctly determined that it did not

have jurisdiction to consider Lee’s § 2241 petition challenging his conviction, and did not

abuse its discretion in denying his Rule 59(e) motion, which raised the same challenges

to his conviction contained in his § 2241 petition. Accordingly, we will affirm.




1
 A certificate of appealability is not required to appeal from the denial of a § 2241
petition. See Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).
2
 Lee’s conviction was not affirmed on direct appeal until August 2019, and he has
continued to litigate the appeal, most recently filing a second motion to recall the
mandate, which is still pending.
                                              3